STONE, C. J.
Continuity is an essential element of an adverse holding, such as can ripen into a title. Different entries, at different times, by different persons, between whom there is no privity of estate, nor connected claim of rightful holding, are but a succession of trespasses, and neither can furnish any support to the other. — Riggs v. *396Fuller, 54 Ala. 141; Bell v. Denson, 56 Ala. 444; Ladd v. Dubroca, 61 Ala. 25. Nor can it vary the principle, if the same person perpetrate several, separate tortious takings and holdings, if no one of them is long enough to amount to a bar, provided he permit some other wrongdoer to interlace his holdings with an actual possession in independent right. Such permitted adverse holding breaks his continuity of possession, and prevents it, no matter how adverse its character or assertion, from ripening into a title. The Circuit Court did not err in any of the affirmative charges given.
There is nothing in the contention, that the claim of plaintiffs was barred by the lapse of twenty years. That presumption rests on the theory, that a meritorious claim will not be suffered to lie dormant, or unasserted, for twenty years. To raise it, there must be continued, unchanged status, without acknowledgment, express or implied, that a liability or trust exists, or that the apparent is not the real status. To raise it, there must have been continuity, the same as is required to perfect the statutory bar. It is not raised until there have been twenty continuous years, during every moment of which time the right could have been asserted, for the destruction of which the presumption is invoked. A hundred disconnected trespasses on the lands of another, by different trespassers, and running through any number of years, if no one of them, of itself, was of sufficient duration to perfect a bar, could not impair the title of the rightful owner. — McArthur v. Carrie, 32 Ala. 75; Fleming v. Gilmer, 35 Ala. 62; Austin v. Jordan, Ib. 642; McCartney v. Bone, 40 Ala. 533; Tayloe v. Dugger, 56 Ala. 444; Philippi v. Philippi, 61 Ala. 41; Solomon v. Solomon, 76 Ala. 505.
There was no error in the rulings on the admission of testimony.— Woodstock Iron Co. v. Roberts, 87 Ala. 436; s. c., 6 So. Rep. 349.
Affirmed.